11-5438
     Woodson v. Loram Maintenance of Way Inc.



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.



            At a stated term of the United States Court of Appeals for the Second Circuit,
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
     City of New York, on the 29th day of April, two thousand thirteen.

     PRESENT:
                      PETER W. HALL,
                      CHRISTOPHER F. DRONEY,
                               Circuit Judges.
                 JANE A. RESTANI,*
                       Judge, U.S. Court of International Trade.
     _________________________________________

     Joseph Woodson,

                               Plaintiff-Appellant,
                      v.                                                 11-5438

     Loram Maintenance of Way Incorporated,

                       Defendant-Appellee.
     _________________________________________




             *
             Judge Jane A. Restani, of the United States Court of International Trade, sitting by
     designation.
FOR APPELLANT:                 Joseph Woodson, pro se, Elmira, NY.

FOR APPELLEE:                  Christopher Karagheuzoff; Dorsey & Whitney LLP, New
                               York, NY.

       Appeal from a judgment of the United States District Court for the Western District

of New York (Larimer, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Joseph Woodson, proceeding pro se, appeals from the district

court’s judgment granting a motion to compel arbitration and dismissing his complaint

alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.;

and the New York State Human Rights Law, N.Y. Exec. Law § 290, et seq. We assume

the parties’ familiarity with the underlying facts, procedural history of the case, and issues

on appeal.

       For the first time on appeal, Woodson raises various challenges to the validity of his

employment agreement and to arbitration clause within that agreement. “[I]t is a

well-established general rule that an appellate court will not consider an issue raised for the

first time on appeal.” Bogle–Assegai v. Connecticut, 470 F.3d 498, 504 (2d Cir. 2006)

(alteration in original) (quoting Greene v. United States, 13 F.3d 577, 586 (2d Cir. 1994)).

“Although we may exercise discretion to consider waived arguments where necessary to

avoid a manifest injustice, the circumstances normally do not militate in favor of an

exercise of discretion to address new arguments on appeal where those arguments were

available to the parties below and they proffer no reason for their failure to raise the

arguments below.” In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 133 (2d Cir.

                                               2
2008) (per curiam) (internal quotation marks, brackets, and ellipsis omitted). Woodson’s

arguments were available to him in the district court, and he has not provided justifiable

reasons for failing to raise them there. We thus deem Woodson’s arguments waived and

decline to consider them. See Singleton v. Wulff, 428 U.S. 106, 120 (1976).

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                              3